Appeal from order, Supreme Court, New York County (Elliott Wilk, J.), entered on or about April 6, 1995, which terminated defendant’s exclusive occupancy of the marital apartment, ordered him to vacate the apartment, awarded exclusive possession to plaintiff, directed plaintiff to immediately sell the premises on the open market and place the net proceeds in a joint escrow account, and ordered defendant not to interfere and to cooperate with any marketing efforts made by plaintiff, unanimously dismissed, without costs, as moot.
As the apartment has been sold and the proceeds divided pursuant to a subsequent stipulation of the parties, all arguments with respect to issues of the parties’ ownership and sale *299of the apartment are now moot. Therefore, this appeal must be dismissed. Concur—Murphy, P. J., Rubin, Kupferman, Ross and Tom, JJ.